Citation Nr: 1130972	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  09-43 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cause of death.

2.  Entitlement to non-service-connected death pension benefits.  


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The appellant is seeking benefits as the surviving spouse of an individual (hereinafter "the decedent") who had recognized Philippine guerrilla service from February 1945 to June 1945.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from January and October 2009 decisions by the above Department of Veterans Affairs (VA) Regional Office (RO). The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

Under 38 C.F.R. § 3.152(b)(1), a claim by a surviving spouse for compensation will also be considered to be a claim for death pension and accrued benefits, and a claim for death pension will be considered to be a claim for death compensation or dependency and indemnity compensation (DIC) and accrued benefits.  Entitlement to accrued benefits was previously denied in an October 1999 rating decision.  The issue of whether new and material evidence has been received to reopen a claim of entitlement to accrued benefits is therefore referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  An unappealed October 2004 decision denied service connection for cause of death.

2.  The evidence associated with the claims file subsequent to the October 2004 decision was previously submitted for consideration, does not relate to an unestablished fact necessary to establish the claim, and does not raise a reasonable possibility of substantiating the cause of death claim.  

3.  The service department records show that the decedent served as a recognized guerrilla from February 1945 to June 1945.


CONCLUSIONS OF LAW

1.  The October 2004 decision, which denied reopening of a claim of entitlement to service connection for cause of death, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.302 (2010).  

2.  The evidence received subsequent to the October 2004 decision denying service connection for cause of death is not new and material, and the claim for service connection for cause of death is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  The legal criteria for basic eligibility for VA non-service-connected death pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).


Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

Congress, in enacting the VCAA, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id.  (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the appeal as to death pension benefits, the Board finds that the provisions of the VCAA are not applicable to the death pension claim.  Nonetheless, we do note that the October 2009 letter denying the appellant's claim for pension benefits advised her of the basis for the denial, and the March 2011 SOC included the laws and regulations pertaining to death pension.  The appellant submitted various statements subsequent to receiving the denial letter and SOC, and has not identified any additional pertinent evidence which should have been obtained.  


Moreover, with regard to the cause of death claim, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.  In August 2008, VA sent the appellant a letter informing her of the types of evidence needed to substantiate her claim and its duty to assist her in substantiating her claim under the VCAA.  It advised her of the basis for the previoius denial of the claim, explained that new and material evidence would be necessary to reopen the claim, and informed her of what the evidence should address in order to be considered new and material.  The letter informed the appellant that VA would assist her in obtaining evidence necessary to support her claim, such as medical records, employment records, or records from other Federal agencies.  She was advised that it is her responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in her possession to the RO.      

The Board finds that the contents of the August 2008 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the January 2009 rating decision, August 2009 SOC, and March 2011 SSOC explained the basis for the RO's action, and the SOC and SSOC provided her with additional 60-day periods to submit more evidence. 

In the context of a claim for dependency and indemnity compensation (DIC) based upon service connection for the cause of a veteran's death, VCAA notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate such a claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC, there is no preliminary obligation on the part of VA to conduct a pre-decisional adjudication of the claim prior to providing a section 5103(a)-compliant notice. 

The Board finds that in the present case the requirements of the VCAA notice under the Hupp decision were fulfilled by the August 2008 letter, as well as subsequent adjudications of the claim sent to the appellant explaining each element above.  Moreover, although unrepresented, the appellant has demonstrated an understanding of the elements of a claim of entitlement to service connection for cause of death via statements and evidence she has submitted throughout the course of the claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  

Thus, it appears that all obtainable evidence identified by the appellant relative to her claim has been obtained and associated with the claims file, and that she has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the decedent's service treatment records (STRs) and private treatment records.  The appellant has not identified any additional records that would be helpful to her claim.  Moreover, the Board finds that a medical opinion is not necessary to satisfy VA's duty to assist in this case.  The appellant contends that she should be awarded service connection for the cause of her husband's death - pneumonia.  However, there is no documentation of the decedent having respiratory problems during his guerrilla service, nor are there any competent medical opinion evidence or records that support her contention that his pneumonia was related to service.  Moreover, given the paucity of medical documentation associated with the claims file, there is no reasonable possibility that obtaining a medical opinion would substantiate the appellant's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, we find that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Cause of Death Claim
 
In March 1999, the appellant raised a claim of entitlement to service connection for cause of death.  This claim was denied in an October 1999 rating decision.  The appellant did not file a timely appeal.  Consequently, the October 1999 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

The appellant filed a rquest to reopen her claim of entitlement to service connection for the cause of her husband's death in July 2003, and again in October 2004.  The RO denied the claim for lack of new and material evidence in September 2003 and October 2004, and the appellant did not file a timely appeal of either denial.  Thus, the September 2003 and October 2004 decisions became final.  Id.    

In July 2008, the appellant filed another request to reopen her claim, and it was denied in the January 2009 rating decision that is the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for consideration with respect to the appellant's claim is whether new and material evidence has been received to reopen the claim.  

It appears that the RO addressed the cause of death claim on the merits, at least in part, in its January 2009 rating decision.  However, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for her claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The evidence of record at the time of the last final, October 2004, decision denying the appellant's claim of entitlement to service connection for cause of death included service treatment records (STRs), a certification of service from the National Personnel Records Center (NPRC), medical certificates from several private physicians, an Affidavit for Philippine Army Personnel, a certificate of marriage, and the decedent's death certificate.   

The NPRC verified that the decedent had recognized guerrilla service from February 1945 to June 1945.  The death certificate showed that the decedent died in December 1996, with the immediate cause of death listed as pneumonia.  A medical certificate from Dr. M.A.B. stated that he treated the decedent for pulmonary tuberculosis, far advanced, in 1995.  Two other medical certificates showed that the decedent was treated for a repiratory tract infection and pneumonia from October 1996 to Dcember 1996.  A January 1946 Report of Physical Examination indicates normal lungs and does not document any respiratory problems.    

Based on the above evidence, the claim was denied.  Specifically, the RO in October 2004 determined that there was no new and material evidence demonstrating a relationship between the decedent's cause of death and military service or any service-connected conditions.  

Evidence added to the record since the time of the last final denial in October 2004 includes various statements from the appellant and documentation of the decedent's U.S. citizenship.        

The evidence added to the record since the previous October 2004 denial does not constitute new and material evidence.  It does not address the existence of a nexus between the decedent's cause of death and military service, which is an unestablished fact necessary to substantiate the claim.  Further, it is redundant, as the appellant has not submitted any new contentions.  Finally, it does not raise a reasonable possibility of substantiating the cause of death claim.  Therefore, the Board finds that the criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim cannot be reopened.  

III.  Entitlement to Death Pension Benefits

The law authorizes the payment of non-service-connected disability pension to a veteran of wartime service who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521.

In addition, the Secretary of Veterans Affairs shall pay pension for non-service-connected death to the surviving spouse of each veteran of a period of war who met the service requirements prescribed in section 1521(j) of title 38, U.S. Code, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service- connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA pension benefits, it is required, in part, that the individual in respect to whom pension is claimed be a veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

Persons with service in the Philippine Commonwealth Army, U.S. Armed Forces, Far East (USAFFE), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to non-service-connected disability pension.  See 38 U.S.C.A. § 107; see also Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).


The decedent has been determined by the appropriate service department to have served with a recognized guerrilla unit from February 1945 to June 1945, with no other documented service.  The service department's determination is binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Moreover, although the appellant submitted a March 1976 letter from the Philippines Veterans Affairs Office indicating that the decedent's name may have been spelled "Bazada" in his military records rather than "Basada," there is no indication in that letter that the decedent had service that would qualify the appellant for VA pension benefits.  Indeed, an Affidavit for Philippine Army Personnel signed by the decedent in January 1946 indicates no other service with U.S. forces than the documented recognized guerrilla service.  Thus, the official documents do not indicate, the decedent never alleged, and the appellant has not contended, that the decedent had any service which would render her eligible for death pension.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994); see also 38 C.F.R. § 3.8(a).  

The decedent's recognized service falls into a service category which expressly has been deemed not to be active military service for the purpose of receiving VA non-service-connected pension benefits.  Thus, the appellant is not entitled to VA death pension benefits, because such an award must be predicated upon the decedent's eligibility.  With his eligibility lacking, so, too, is hers.  Since the law is dispositive of her claim, her appeal as to this issue must be terminated because of the absence of legal merit or the lack of entitlement under the law, analogous to Rule 12(b)(6) of the Federal Rules of Civil Procedure for failure to state a claim upon which relief can be granted.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



ORDER

New and material evidence having not been submitted, the request to reopen the claim of entitlement to service connection for cause of death is denied.  

Entitlement to non-service-connected death pension is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


